No. 99-40978
                                  -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 99-40978
                          Conference Calendar



NEAL D. SWANSON,

                                            Plaintiff-Appellant,

versus

AMERICAN AIRLINES INC.,

                                            Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 4:98-CV-170
                       --------------------
                          April 13, 2000

Before WIENER, DeMOSS, and PARKER, Circuit Judges

PER CURIAM:*

     Neal D. Swanson appeals the summary-judgment dismissal of

his lawsuit challenging the withholding of federal taxes from the

wages he earns as a mechanic employed by American Airlines.

Swanson's suit argued, inter alia, that he is not an "employee"

subject to such withholding by American because the federal tax

code provides that "the term 'employee' includes an officer,

employee, or elected official of the United States, a State, or

any political subdivision thereof, or the District of Columbia,

or any agency or instrumentality of any one or more of the


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 99-40978
                                  -2-

foregoing.   The term 'employee' also includes an officer of a

corporation."    26 U.S.C. § 3401(c) (emphasis added).   Swanson

argued that under a "strict construction" of the statute, its

reach does not extend to him because "includes" is a term of

limitation, not enlargement, and he is neither a government

employee nor a corporate officer.    The district court rejected

Swanson's arguments, granted American's motion for summary

judgment, and dismissed Swanson's claims with prejudice.

     We have reviewed the record de novo and find no error.

Swanson has reasserted his statutory-construction argument on

appeal.   We reject his argument as contrary to the plain meaning

and intent of the statute.    See United States v. Latham, 754 F.2d

747, 750 (7th Cir. 1985) ("It is obvious that within the context

of [§ 3401(c)] the word 'includes' is a term of enlargement not

of limitation, and the reference to certain entities or

categories is not intended to exclude all others."); see also

United States v. Rice, 659 F.2d 524, 528 (5th Cir. 1981)

(construing 26 U.S.C. § 7343 and concluding that term "includes"

did not limit the ordinary meaning of the term "person" so as to

exclude individuals or "natural persons" from reach of tax laws).

It is obvious that § 3401(c) was not intended to exclude

privately employed wage earners or to limit the ordinary meaning

of the term "employee" so as to exclude persons such as Mr.

Swanson from tax withholding.    See United States v. Wong Kim Bo,

472 F.2d 720, 722 (5th Cir. 1972) (statutory terms are to be

given ordinary meaning, unless it is clear that another meaning

was intended).
                             No. 99-40978
                                  -3-

      Swanson's complaint charged that American discriminated

against him on the basis of his national origin (U.S. citizen).

His opening brief did not raise this issue; although it is

addressed in his reply brief, an appellate issue cannot be raised

for the first time in a reply brief, and thus we will not address

it.   United States v. Prince, 868 F.2d 1379, 1386 (5th Cir.

1989).     Swanson's argument concerning Congress' taxing authority

does not support his statutory-construction argument and is thus

not relevant.

      This appeal is without arguable merit; it is DISMISSED AS

FRIVOLOUS.     See 5th Cir. R. 42.2.   Because Swanson’s appeal is

frivolous, we find that sanctions are warranted.      See Coghlan v.

Starkey, 852 F.2d 806, 808 (5th. Cir. 1988) (courts of appeals

have ability to impose sanctions sua sponte).     Swanson and his

attorney are hereby ORDERED to show cause, within ten days of the

date of this order, why a sanction in the amount of $2500.00

should not be imposed pursuant to FED. R. APP. P. 38.**

      APPEAL DISMISSED; DIRECTIONS TO THE APPELLANT AND COUNSEL.




      **
       Rule 38 provides, “[i]f a court of appeals determines
that an appeal is frivolous, it may, after a separately filed
motion or notice from the court and reasonable opportunity to
respond, award just damages and single or double costs to the
appellee.” FED. R. APP. P. 38.